DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 03/11/22, for application number 16/758,140 has been received and entered into record.  Claims 1-4, 8, and 10-15 have been amended, and Claims 16-20 have been newly added.  Therefore, Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12, lines 5-6 recite, “…determine whether a performance of the first machine is sufficient” (emphasis added).  The term “sufficient” is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art For the purposes of examination, “sufficient” performance is interpreted to mean the system is able to continue performing its functions.   
Regarding Claim 12, line 8 recites, “determining that the performance of the fist machine is insufficient” (emphasis added).  As with the term “sufficient,” the term “insufficient” as provided in line 8 is a relative term, and does not appear to be defined by the claim, the specification, nor would one of ordinary skill in the art be reasonably apprised of the scope of the invention.
Claims 15 and 16 repeat the same limitations as recited in Claim 12, and thus are rejected accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10, 11, 13, 14, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Obie et al., US PGPub 2015/0331463.
Regarding Claim 1, Obie discloses a method [using device of Fig. 2] comprising: 
negotiating, by a first electronic device connected to a second electronic device via a first serial bus connection, with the second electronic device to establish a first power contract that defines power roles of the first electronic device and the second electronic device over the first serial bus connection [initial or default settings for a power management contracts 218 may be associated with different accessories and appropriate contracts may be activated upon initial connection and authorization of the different accessories. The initially activated power management contracts 218 may be modified thereafter based upon conditions including but not limited to relative states of charge (RSOC) for batteries of the system components, power loads being serviced, a number of peripherals 212 connected to the host and/or accessory, power source availability for system components, power supply characteristics, processing loads, and so forth; power exchange between the host and one or more connected devices (adapters/accessories/peripherals) may occur back and forth (e.g., bi-directionally) from the host to one or more of the devices, from one or more of the devices to the host, and/or directly between connected devices (e.g., device to device) through the host, Fig. 2; par 34, ll. 27-34; par 31, ll. 9-13; par 30, ll. 11-16]; 
negotiating, by the first electronic device connected to a third electronic device via a second serial bus connection, with the third electronic device to establish a second power contract that defines power roles of the first electronic device and the third electronic device over the second serial bus connection [initial or default settings for a power management 
determining, by the first electronic device, power statuses of the first, second, and third electronic devices [the power controller 112 may be configured to monitor various power management related conditions including but not limited to relative states of charge (RSOC) for batteries of the system components, power loads being serviced, a number of peripherals 212 connected to the host and/or accessory, power source availability for system components, power supply characteristics, processing loads, and so forth, par 51, ll. 5-11]; and 
based on the determined power statuses, initiating, by the first electronic device, a power role swap with the third electronic device to override the second power contract to 
Regarding Claim 2, Obie discloses the method of Claim 1, wherein the first electronic device determining the power statuses comprises the first electronic device communicating with power delivery controllers of the first electronic device [power controller 112 performs power management operations including updating power management contracts dynamically in response to change in observed conditions, Fig. 1; par 22, ll. 4-12].
Regarding Claim 3, Obie discloses the method of Claim 1, wherein the first electronic device determining the power statuses comprises the first electronic device communicating with the second and third electronic devices via the first and second serial bus connections [power controller 112 performs power management operations including facilitating exchange 
Regarding Claim 10, Obie discloses a non-transitory machine readable storage medium [microcontrollers 202 have self-contained resources such as various types of memory (ROM, RAM, Flash, EEPROM), Fig. 1; par 27, ll. 3-7].  The remainder of Claim 10 repeats the same limitations as recited in Claim 1, and is rejected accordingly.
Regarding Claims 11, 13, and 14, Obie discloses the non-transitory machine readable storage medium of Claim 10.  Claims 11, 13, and 14 repeat the same limitations as recited in Claim 1, and are rejected accordingly.
Regarding Claim 18, Obie discloses the method of Claim 1, wherein the second power contract specifies that the third electronic device is a power receiver over the second serial bus connection, and the first electronic device is a power contributor over the second serial bus connection, and wherein the overriding of the second power contract to change the power roles of the first electronic device and the third electronic device over the second serial bus connection causes the third electronic device to become a power contributor over the second serial bus connection, and the first electronic device to become a power receiver over the second serial bus connection [if an external battery is connected to an accessory, this action may prompt a change in power exchange direction; the accessory device may obtain power from the host or supply power to the host as indicated by the power exchange direction setting;  initial or default settings for a power management contracts 218 may be associated with different accessories and appropriate contracts may be activated upon initial connection and authorization of the different accessories. The initially activated power management .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Obie, in view of Teeter, US PGPub 2015/0227182.
Regarding Claim 4, Obie discloses the method of Claim 1, further comprising: sending, by the first electronic device to the second electronic device, a message to swap power roles of the first electronic device and the second electronic device negotiated over the first serial bus connection [power exchange between the host and one or more connected devices (adapters/accessories/peripherals) may occur back and forth (e.g., bi-directionally) from the host to one or more of the devices, from one or more of the devices to the host, and/or directly between connected devices (e.g., device to device) through the host, par 30, ll. 11-16].
However, Obie does not explicitly teach providing additional power in response to the first electronic device determining that the power provided by the third electronic device is not enough to meet a power demand of the first electronic device.
In the analogous art of power distribution, Teeter teaches providing additional power in response to the first electronic device determining that the power provided by the third electronic device is not enough to meet a power demand of the first electronic device [powering device 402 may receive power from powering device 404 via its coupling with powering device 404 and provide power to the third powering device 406 via its coupling with the third powering device; request for surplus power available from powering device 404 to meet demands of powering device 406, par 33, ll. 3-11; par 32, ll. 10-20].
.
Claims 5, 6, 8, 9, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Obie, in view of Uchida, US PGPub 2009/0138734.
Regarding Claim 5, Obie discloses the first electronic device communicating with the third electronic device to request the third electronic device to send power provided by the third electronic device to the first electronic device based on the detected increase [if an external battery is connected to an accessory, this action may prompt a change in power exchange direction; the accessory device may obtain power from the host or supply power to the host as indicated by the power exchange direction setting;  initial or default settings for a power management contracts 218 may be associated with different accessories and appropriate contracts may be activated upon initial connection and authorization of the different accessories. The initially activated power management contracts 218 may be modified thereafter based upon conditions including but not limited to relative states of charge (RSOC) for batteries of the system components, power loads being serviced, a number of peripherals 212 connected to the host and/or accessory, power source availability for system components, power supply characteristics, processing loads, and so forth, Fig. 2; par 52, ll. 8-10; Par 56, ll. 4-7; par 34, ll. 27-34].

In the analogous art of power control, Uchida teaches the first electronic device detecting an increase in a power demand associated with the first electronic device [mode controller 113 of device 1A determines whether consumed power measured by the power monitor unit 111 is equal to or greater than the standard power value continuously for the given time T1 or longer, i.e. if the consumed power is greater, then there is an increased power demand, par 67, ll. 1-6]; and the first electronic device requesting an increase by the third electronic device based on the detected increase [mode controller broadcasts power accommodation request to controller 2; device 1A is changed to high power mode, step S62 through S66, Fig. 6].
It would have been obvious to one of ordinary skill in the art, having the teachings of Obie and Uchida before him before the effective filing date of the claimed invention, to incorporate the power provision as taught by Uchida into the method as disclosed by Obie, to reduce the excessive amount of power equipment needed in computing networks [Uchida, par 4].
Regarding Claim 6, Obie and Uchida disclose the method of Claim 5.  Uchida further teaches the first electronic device reducing a power consumed by the first electronic device in response to the third electronic device not increasing the power to offset the detected increase [when the accommodatable [sic] power is less than the needed power value, then the device enters a throttling mode; i.e. when there is insufficient power to provide to the device, then 
Regarding Claim 8, Obie discloses the method of Claim 1.  However, Obie does not explicitly teach the first electronic device detecting an increase in a power demand associated with the first electronic device; and the first electronic device performing power throttling in response to the detected increase in the power demand.
In the analogous art of power control, Uchida teaches the first electronic device detecting an increase in a power demand associated with the first electronic device [mode controller 113 of device 1A determines whether consumed power measured by the power monitor unit 111 is equal to or greater than the standard power value continuously for the given time T1 or longer; i.e. if the consumed power is greater, then there is an increased power demand, par 67, ll. 1-6]; and the first electronic device performing power throttling in response to the detected increase in the power demand [when the accommodatable [sic] power is less than the needed power value, then the device enters a throttling mode; i.e. when there is insufficient power to provide to the device, then enter a throttling mode, where there is less power consumed than during normal mode, Fig. 2; par 46, ll. 58-63].
It would have been obvious to one of ordinary skill in the art, having the teachings of Obie and Uchida before him before the effective filing date of the claimed invention, to incorporate the power provision as taught by Uchida into the method as disclosed by Obie, to reduce the excessive amount of power equipment needed in computing networks [Uchida, par 4].
Regarding Claim 9, Obie and Uchida disclose the method of Claim 8.  Uchida further teaches the first electronic device communicating with the third electronic device to request the third electronic device to increase the power provided by the third electronic device to the first electronic device based on a performance of the first electronic device after performing the power throttling [mode controller 113 of device 1A determines whether consumed power measured by the power monitor unit 111 is equal to or greater than the standard power value continuously for the given time T1 or longer; i.e. if the consumed power is greater, then there is an increased power demand, par 67, ll. 1-6].
Regarding Claim 12, Obie discloses the non-transitory machine readable storage medium of Claim 10, further disclosing after the throttling of the power of the first machine, determine whether a performance of the first machine is sufficient [the power controller 112 may be configured to monitor various power management related conditions including but not limited to relative states of charge (RSOC) for batteries of the system components, power loads being serviced, a number of peripherals 212 connected to the host and/or accessory, power source availability for system components, power supply characteristics, processing loads, and so forth, par 51, ll. 5-11], wherein the sending of the message to override the second power contract is in response to determining that the performance of the first machine is insufficient after the throttling of the power of the first machine [f an external battery is connected to an accessory, this action may prompt a change in power exchange direction; the accessory device may obtain power from the host or supply power to the host as indicated by the power exchange direction setting;  initial or default settings for a power management contracts 218 may be associated with different accessories and appropriate contracts may be activated upon 
However, Obie does not explicitly teach in response to the determined power status indicating an increase in power demand of the first machine, throttle a power of the first machine.
In the analogous art of power control, Uchida teaches in response to the determined power status indicating an increase in power demand of the first machine, throttle a power of the first machine [mode controller 113 of device 1A determines whether consumed power measured by the power monitor unit 111 is equal to or greater than the standard power value continuously for the given time T1 or longer (i.e. if the consumed power is greater, then there is an increased power demand), par 67, ll. 1-6].
It would have been obvious to one of ordinary skill in the art, having the teachings of Obie and Uchida before him before the effective filing date of the claimed invention, to incorporate the throttling as taught by Uchida into the non-transitory machine readable storage medium as disclosed by Obie, to reduce the excessive amount of power equipment needed in computing networks [Uchida, par 4].
Regarding Claims 15 and 16, Obie discloses the first electronic device of Claim 13, and the method of Claim 1, respectively.  Claims 15 and 16 repeat the same limitations as recited in Claim 12, and are rejected accordingly. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Obie and Uchida, and further in view of Teeter.
Regarding Claim 7, Obie and Uchida disclose the method of Claim 5.  Obie further discloses the first electronic device communicating with the second electronic device to request the second electronic device to reverse power roles and become a power contributor to provide power to the first electronic device via the first serial bus connection [[if an external battery is connected to an accessory, this action may prompt a change in power exchange direction; the accessory device may obtain power from the host or supply power to the host as indicated by the power exchange direction setting;  initial or default settings for a power management contracts 218 may be associated with different accessories and appropriate contracts may be activated upon initial connection and authorization of the different accessories. The initially activated power management contracts 218 may be modified thereafter based upon conditions including but not limited to relative states of charge (RSOC) for batteries of the system components, power loads being serviced, a number of peripherals 212 connected to the host and/or accessory, power source availability for system components, power supply characteristics, processing loads, and so forth, Fig. 2; par 52, ll. 8-10; par 56, ll. 4-7; par 34, ll. 27-34].

In the analogous art of power distribution, Teeter teaches requesting to reverse power roles in response to the third electronic device not increasing the power to offset the detected increase [if insufficient power is to be provided by the third powering device, then request power from the second powering device; i.e. the third powering device does not increase power, as there is insufficient power to provide the requested power, Fig. 3; steps 310, 312, 316].
It would have been obvious to one of ordinary skill in the art, having the teachings of Obie, Uchida, and Teeter before him before the effective filing date of the claimed invention, to incorporate the power sharing as taught by Teeter into the method as disclosed by Obie and Uchida, to avoid low availability of powered information handling devices (IHSes), added costs associated with running the system, loss of data, and calls to technical support [Teeter, par 4, ll. 16-19].
Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Obie and Uchida, and further in view of Schulz et al., US PGPub 2016/0018884.
Regarding Claim 17, Obie and Uchida disclose the method of Claim 16.  However, Obie and Uchida do not explicitly teach wherein the throttling of the power of the first electronic device comprises reducing a frequency of a microprocessor in the first electronic device.
In the analogous art of power management, Schulz teaches wherein the throttling of the power of the first electronic device comprises reducing a frequency of a microprocessor in the 
It would have been obvious to one of ordinary skill in the art, having the teachings of Obie, Uchida, and Schulz before him before the effective filing date of the claimed invention, to incorporate the decreasing of the microprocessor frequency, as taught by Schulz, into the method as disclosed by Obie, to control energy consumption, reduce energy constraints, and reduce heating to the system [Schulz, par 1].
Regarding Claims 19 and 20, Obie and Uchida disclose the non-transitory machine readable storage medium of Claim 1 and the first electronic device of Claim 15, respectively.  Claims 19 and 20 repeat the same limitations as recited in Claim 17, and are rejected accordingly.

Response to Arguments
Applicant’s arguments filed 03/11/22 have been considered but are moot due to the new rejection based on the references cited above, as well as the newly cited portions of the references previously presented.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/Paul Yen/Primary Examiner, Art Unit 2186